DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 7 – 8 and 16 - 20 are objected to because of the following informalities: 
At Line 4 of Claim 7: the recitations “third sub-touch signal lines” and “fourth sub-touch signal lines” require a change to - - third sub-touch signal line - - and - - fourth sub-touch signal line - - to correct essentially typographical errors. Note that Claim 8 falls objected with Claim 7 due to dependency and that Claims 7 and 8 are considered by the Examiner as incorporating the above change for examination purposes.
	At Line 10 of Claim 16: the recitation “a third contact” requires a change to - - a third contact hole - - to correct an essentially typographical error. Note that Claims 17 – 20 fall objected with Claim 16 due to dependency and that Claims 17 – 20 are considered by the Examiner as incorporating the change directly above for examination purposes.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3 – 5 and 19 - 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “the fourth touch signal line” at Line 2 of Claim 3 where there is insufficient antecedent basis for this limitation in Claims 1 – 3. Note that Claims 4 and 5 fall rejected with Claim 3 at least due to dependency.
Claim 19 recites the limitation “the fourth touch signal line” at Line 4 of Claim 19 where there is insufficient antecedent basis for this limitation in Claims 16 or 19. Note that Claim 20 falls rejected with Claim 19 at least due to dependency.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 4 and 5 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
At Lines 2 – 7, Claim 4 describes that each of plurality of divided patterns of the first sub-touch signal line are in parallel with the second sub-touch signal line through said first contact hole and said second contact hole, however, the Specification does not provide support for each divided pattern utilizing said first contact hole and said second contact hole. In other words, the Specification (at least in Figure 7) provides support for plural divided patterns of the first sub-touch signal line that are in parallel with the second sub-touch signal lines through contact holes, but not the same contact holes as the second sub-touch signal line progresses and different divided patterns are utilized to make a parallel connection. Also, at Lines 2 – 7, Claim 4 describes that each of plurality of divided patterns of the third sub-touch signal line are in parallel with the fourth sub-touch signal line through said third contact hole and said fourth contact hole, however, the Specification does not provide support for each divided pattern utilizing said third contact hole and said fourth contact hole. In other words, the Specification (at least in Figure 7) provides support for plural divided patterns of the third sub-touch signal line that are in parallel with the fourth sub-touch signal lines through contact holes, but not the same contact holes as the fourth sub-touch signal line progresses and different divided patterns are utilized to make a parallel connection. Note that Claim 5 falls rejected with Claim 4 at least due to dependency.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 9, 10, 13, 14, and 16 – 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hu et al. (United States Patent US 11,340,737 B2), hereinafter referenced as Hu.
Regarding Claim 1, Hu discloses “A display device comprising: a display panel” (Figure 6 and Column 9, Lines 61 – 65 (Notice that display substrate provide a displaying device in panel form.)), “and a touch member” (Figure 6, Column 9, Line 67 through Column 10, Line 1 (Notice that the at least one touch member is of the embodiment of the disclosure.)), “comprising a first conductive layer and a second conductive layer disposed on the display panel” (Figure 2, Column 4, Lines 7 – 8, and Column 7, Lines 54 – 56 (Notice the touch member of Figure 2 provides a first conductive layer of touch signal lines 1 and second conductive layer of auxiliary conductive structure 3.)), “and a touch insulating layer interposed between the first conductive layer and the second conductive layer” (Figure 2 and Column 7, Lines 34 – 36 (Notice that a first insulation layer 71 is between the first conductive layer 1 and second conductive layer 3.)), “wherein the touch member comprises a first touch signal line and a second touch signal line separated from each other” (Figure 2 (Notice that a leftmost signal line 1 provides a first touch signal line 
and that the fifth column signal line 1 from the left (i.e. near labels A and A’, where the leftmost is the first column) provides a second touch signal line that is separated from the leftmost signal line 1.)), “the first touch signal line comprising a first sub-touch signal line formed as the first conductive layer and a second sub-touch signal line formed as the second conductive layer and connected to the first sub-touch signal line through a first contact hole and a second contact hole penetrating the touch insulating layer” (Figure 2, Leftmost black dots 91 ‘via-hole’ (Notice that leftmost signal line 1 providing a first touch signal line has a first sub-touch signal line formed of the layer of conductive material 1 that is between the topmost and bottommost two black dots or via-holes 91 from top to bottom in the leftmost column signal line 1 and that a second sub-touch signal line  is formed of the leftmost portion of auxiliary conductive structure 3 under the leftmost signal line and between said topmost and bottommost two via-holes 91, where each of the first sub-touch signal line and the second sub-touch signal line are connected to each through a topmost, first contact hole 91 and a bottommost, second contact hole 91 that go through first insulation layer 71.)), “and wherein: the second touch signal line comprises a third sub-touch signal line formed as the first conductive layer and a fourth sub-touch signal line formed as the second conductive layer and connected to the third sub-touch signal line through a third contact hole and a fourth contact hole penetrating the touch insulating layer” (Figure 2, topmost and middle black dots 91 ‘via-hole’ in column 5 (Notice that the fifth column signal line 1 providing a second touch signal line has a third sub-touch signal line formed of the layer of conductive material 1 that is between the topmost and middle black dots or via-holes 91 from top to bottom in column 5 and that a fourth sub-touch signal line  is formed of a portion of auxiliary conductive structure 3 under the fifth column signal line 1 and between said topmost and middle via-holes 91 from top to bottom in column 5, where each of the third sub-touch signal line and the fourth sub-touch signal line are connected to each through a third, topmost contact hole 91 and a fourth, middle contact hole 91 that go through first insulation layer 71.)), “the first contact hole and the second contact hole are spaced apart from each other by a first distance” (Figure 2 (Notice in the leftmost column that the topmost, first contact hole and bottommost, second contact hole are separated by a first distance from top to bottom.)),  “and the third contact hole and the fourth contact hole are spaced apart from each other by a second distance less than the first distance” (Figure 2, (Notice in the fifth column, as described above, the topmost, third contact hole and the middle, fourth contact hole are spaced apart by a second distance from top to bottom, where the second distance is less that the first distance.)).
Regarding Claim 9, Hu discloses everything claimed as applied above (See Claim 1). In addition, Hu discloses “wherein: the first touch signal line and the second touch signal line are extended in a first direction” (Figure 2 (Notice that the first touch signal line and the second touch signal line as described in Claim 1 above extend in a first direction from top to bottom of Figure 2.)), “and the first touch signal line and the second touch signal line are spaced apart from each other in a second direction crossing the first direction” (Figure 2 (Notice that the first touch signal line and the second touch signal line as described in Claim 1 above are spaced apart from each other in a second direction from left to right of Figure 2, where the left to right direction crossed the first top to bottom direction.)).
Regarding Claim 10, Hu discloses everything claimed as applied above (See Claim 9). In addition, Hu discloses “wherein: the first touch signal line is extended in the first direction by a first length” (Figure 2 (Notice that the first touch signal line as described in Claim 1 above extends in the first direction from top to bottom at a first length from the topmost to bottom via-holes 91 in the first column.)), “the second touch signal line is extended in the first direction by a second length” (Figure 2 (Notice that the second touch signal line as described in Claim 1 above extends in the first direction from top to bottom at a second length from the topmost to middle via-holes 91 in column 5.)), “and the first length is longer than the second length” (Figure 2 (Notice that that the first length from the topmost to bottommost via-holes 91 in column 1 is longer than the second length from the topmost to middle via-holes 91 in column 5.)).
Regarding Claim 13, Hu discloses everything claimed as applied above (See Claim 1). In addition, Hu discloses “an active area in which images are displayed and touch input is sensed” (Figures 6 and 2 (Notice that pixel elements 4 located in the grid structure of auxiliary conductive structure 3 and touch electrode 2 overlaying the pixel element 4 provide an active area in which images are displayed by pixels and touch input is sensed by touch electrode 2.)), “and a non-active area disposed on an outer side of the active area, wherein the first sub-touch signal line, the second sub-touch signal line, the third sub-touch signal line, and the fourth sub-touch signal line are disposed in the non-active area” (Figures 6 and 2 (Notice that the grid of auxiliary conductive structure 3 provides a non-active area that is disposed on an other side of the active area, where the first, second, third, and fourth sub-touch signal lines as described in Claim 1 are disposed in the described non-active area.)).
Regarding Claim 14, Hu discloses everything claimed as applied above (See Claim 1). In addition, Hu discloses “wherein the first touch signal line and the second touch signal line are touch sensing lines” (Figure 2 and Column 6, Lines 40 – 42 (Notice that the first and second touch signal lines as described above in Claim 1 perform touch sensing by providing touch sensing transmission signals.)).
Regarding Claim 16, Hu discloses “A display device comprising: a display panel” (Figure 6 and Column 9, Lines 61 – 65 (Notice that display substrate provide a displaying device in panel form.)), “and a touch member disposed on the display panel” (Figure 6, Column 9, Line 67 through Column 10, Line 1 (Notice that the at least one touch member is of the embodiment of the disclosure.)), “and comprising a first touch sensing line” (Figure 2 (Notice that a leftmost signal line 1 provides a first touch signal line.)), “comprising a first sub-touch sensing line and a second sub-touch sensing line” (Figure 2, Leftmost black dots 91 ‘via-hole’ (Notice that leftmost signal line 1 providing a first touch signal line has a first sub-touch signal line formed of the layer of conductive material 1 that is between the topmost and bottommost two black dots or via-holes 91 from top to bottom in the leftmost column signal line 1 and that a second sub-touch signal line  is formed of the leftmost portion of auxiliary conductive structure 3 under the leftmost signal line and between said topmost and bottommost two via-holes 91.)), “and a second touch sensing line” (Figure 2 (Notice that the fifth column signal line 1 from the left (i.e. near labels A and A’, where the leftmost is the first column) provides a second touch signal line.)), “comprising a third sub-touch sensing line and a fourth sub-touch sensing line” (Figure 2, topmost and middle black dots 91 ‘via-hole’ in column 5 (Notice that the fifth column signal line 1 providing a second touch signal line has a third sub-touch signal line formed of the layer of conductive material 1 that is between the topmost and middle black dots or via-holes 91 from top to bottom in column 5 and that a fourth sub-touch signal line  is formed of a portion of auxiliary conductive structure 3 under the fifth column signal line 1 and between said topmost and middle via-holes 91 from top to bottom in column 5.)), “the first sub-touch sensing line and the second sub-touch sensing line are connected in parallel with each other through a first contact hole and a second contact hole” (Figure 2 (Notice that first and second sub-touch sensing lines as described above are connected in parallel via said topmost (i.e. first contact hole) and bottommost (i.e. second contact hole) via-holes 91 in column 1.)), “the third sub-touch sensing line and the fourth sub-touch sensing line are connected in parallel with each other through a third contact and a fourth contact hole” (Figure 2 (Notice that third and fourth sub-touch sensing lines as described above are connected in parallel via said topmost (i.e. third contact hole) and middle (i.e. fourth contact hole) via-holes 91 in column 5.)), “a length of the first touch sensing line is longer than a length of the second touch sensing line” (Figure 2 (Notice that that a length from the topmost to bottommost via-holes 91 in column 1 (i.e. length of first touch sensing line) is longer than a length from the topmost to middle via-holes 91 in column 5 (i.e. length of second touch sensing line).)), “and a distance between the first contact hole and the second contact hole is greater than a distance between the third contact hole and the fourth contact hole” (Figure 2 (Notice that that a distance from the topmost (i.e. first contact hole) to bottommost (i.e. second contact hole) via-holes 91 in column 1 is greater than a distance from the topmost (i.e. third contact hole) to middle (i.e. fourth contact hole) via-holes 91 in column 5.))
Regarding Claim 17, Hu discloses everything claimed as applied above (See Claim 16). In addition, Hu discloses “wherein the touch member comprises a first conductive layer, a second conductive layer” (Figure 2, Column 4, Lines 7 – 8, and Column 7, Lines 54 – 56 (Notice the touch member of Figure 2 provides a first conductive layer of touch signal lines 1 and second conductive layer of auxiliary conductive structure 3.)), “and a touch insulating layer interposed between the first conductive layer and the second conductive layer” (Figure 2 and Column 7, Lines 34 – 36 (Notice that a first insulation layer 71 is between the first conductive layer 1 and second conductive layer 3.)), “and wherein: each of the first sub-touch sensing line and the third sub-touch sensing line corresponds to the first conductive layer” (Figure 2 (Notice that leftmost signal line 1 providing a first touch signal line has a first sub-touch signal line formed of the layer of conductive material 1 and that the fifth column signal line 1 providing a second touch signal line has a third sub-touch signal line formed of the layer of conductive material 1.)), “each of the second sub-touch sensing line and the fourth sub-touch sensing line corresponds to the second conductive layer” (Figure 2 (Notice that a second sub-touch signal line  is formed of the leftmost portion of auxiliary conductive structure 3 under the leftmost signal line and between said topmost and bottommost two via-holes 91 and a fourth sub-touch signal line  is formed of a portion of auxiliary conductive structure 3 under the fifth column signal line 1 and between said topmost and middle via-holes 91 from top to bottom in column 5.), “and the first contact hole, the second contact hole, the third contact hole and the fourth contact hole penetrate the touch insulating layer” (Figures 2 and 3 (Notice that the topmost (i.e. first contact hole) and bottommost (i.e. second contact hole) via-holes 91 in column 1 and the topmost (i.e. third contact hole) and middle (i.e. fourth contact hole) via-holes 91 in column 5 penetrate through touch insulating layer 71.)).
Regarding Claim 18, Hu discloses everything claimed as applied above (See Claim 17). In addition, Hu discloses “wherein: the first touch sensing line and the second touch sensing line are extended in a first direction” (Figure 2 (Notice that the first touch signal line and the second touch signal line as described in Claim 1 above extend in a first direction from top to bottom of Figure 2.)), “and the first touch sensing line and the second touch sensing line are spaced apart from each other in a second direction crossing the first direction” (Figure 2 (Notice that the first touch signal line and the second touch signal line as described in Claim 16 above are spaced apart from each other in a second direction from left to right of Figure 2, where the left to right direction crossed the first top to bottom direction.)).
Allowable Subject Matter
Claims 2, 11, 12, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
It has been shown in the prior art of record to provide for the limitations of Claim 1 from which Claims 2 and 12 are directly dependent and provide for the limitations of Claims 10 and 14 from which Claims 11 and 15 are respectively dependent. However, it has not been shown in the prior art of record to provide for the limitations of Claims 2 or 12 in individual combination with the limitations of Claim 1, provide for the limitations of Claim 11 in combination with the limitations of Claim 10, or provide for the limitations of Claim 15 in combination with the limitations of Claim 14. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M BUTCHER whose telephone number is (571)270-5575.  The examiner can normally be reached on Monday – Friday from 6:30 AM to 3:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Zimmerman, can be reached at (571) 272 - 3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BRIAN M BUTCHER/Primary Examiner, Art Unit 2683                                                                                                                                                                                                        November 03, 2022